Case: 09-60471     Document: 00511136616          Page: 1    Date Filed: 06/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 9, 2010

                                       No. 09-60471                         Lyle W. Cayce
                                                                                 Clerk

MACEL JUERGENS; DESIGNS BY MACEL

                                                   Plaintiffs-Appellants
v.

WILLIAM L. WATT

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:08-CV-7


Before REAVLEY, WIENER, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        AFFIRMED. See Rule 47.6




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.